Exhibit 10.3

Novell, Inc.

Amendment 2010-1

to Severance Agreement

THIS AMENDMENT 2010-1 (the “Amendment”) to the Severance Agreement (the
“Agreement”) entered into on February 1, 2007 between Novell, Inc. (the
“Company”) and Colleen O’Keefe (the “Executive”) is dated as of November 1,
2010.

WHEREAS, the parties agree that the Agreement shall be amended in order to
clarify the duration of the continued medical coverage that the Executive may
become entitled to upon certain terminations of employment;

NOW THEREFORE, the Company and the Executive agree as follows:

 

1. Except as otherwise specifically provided herein, all provisions of the
Agreement are ratified and confirmed, and shall continue in accordance with
their terms.

 

2. Section 3(B)(iii) of the Agreement is hereby restated in its entirety, as
follows:

“(iii) For the twenty-four (24) month period commencing the month immediately
following the month in which her Termination Date occurs, Executive shall
continue to receive the medical and dental coverage in effect on her Termination
Date (or generally comparable coverage) for herself and, where applicable, her
spouse and dependents, as the same may be changed from time to time for
employees generally, as if Executive had continued in employment during such
period; provided, however, that in the event that such continuation coverage
violates applicable law or results in a material adverse tax effect to the
Company or the Executive, the Company shall pay Executive cash in lieu of such
coverage in an amount equal to Executive’s after-tax cost of continuing
comparable coverage, where such coverage may not be continued by the Company (or
where such continuation would adversely affect the tax status of the plan
pursuant to which the coverage is provided). If the Executive does not receive
the cash payment described in the preceding sentence, the Company shall take all
commercially reasonable efforts to provide that the COBRA health care
continuation coverage period under section 4980B of the Code, shall commence
immediately after the foregoing twenty-four (24) month benefit period, with such
continuation coverage continuing until the earlier of (i) the end of the
applicable COBRA health care continuation coverage period or (ii) the date on
which Executive is covered by the medical and dental coverage of her successor
employer, if any.”

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

NOVELL, INC.

/s/ Ronald W. Hovsepian

By:   Ronald W. Hovsepian, President and CEO EXECUTIVE

/s/ Colleen A. O’Keefe

Colleen A. O’Keefe, SVP, GM, Collaboration Solutions and Global Services